Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
USP 7985377 to Vincent describes a free chlorine sensor having a built-in feature for calibration:  A pair of electrodes that receive a salt solution of known salt concentration, generate chlorine at the electrodes, and measures the produced chlorine by dint of the chlorine sensor.  The device appears to be configured to measure total chlorine provided iodide and DPD are present in the solution, per USP 20200375189 to Alimi at [0028].  Connection to a reverse osmosis system is not disclosed.
USP 20160030653 to White describes a total chlorine sensor [0038] in fluid communication with a reverse osmosis system [0117].  The chlorine sensor comprises two electrodes 41a and 42b.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152